PER CURIAM.
Appellant was found guilty of violating his probation in case no. 73-3638, possession of paraphernalia, case no. 74-2247, resisting arrest without violence, and ease no. 74— 2248, loitering.
At the time the appellant violated his probation in these three cases, the maximum time of probation had expired. Therefore, the lower court was in error in finding him guilty of violating probation in these three cases.
The appellant was also found guilty of violating his probation in three other cases, nos. 73-3639, 74-2246, and 74-1872. The finding of guilty of violating probation and the sentences thereon in these three cases are affirmed, as the maximum time of probation had not expired.
The finding of guilty of violating probation and the sentences thereon in cases nos. 73-3638, 74 — 2247, and 74 — 2248 are reversed.
HOBSON, Acting C. J., and DANAHY and CAMPBELL, JJ., concur.